DETAILED ACTION
This office action response the amendment application on 01/08/2021.
Claims 1, 3, 6, 8, 11, 13, 16, 18, and 21-28 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on August 31, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
Response to Amendment
This is in response to the amendments filed on 23 July, 2021.  Claims 1, 6,
11, 16, 21- 25 and 27 have been amended.  Claims 2, 4-5, 7, 9-10, 12, 14-15, 17, and 19-20 have been withdrawn from consideration.  Claims 1, 3, 6, 8, 11, 13, 16, 18, and 21-28 are pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 11 and 16 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 11, 13, 16, 18, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 2018/0116000 A1), (hereinafter “Ly”), in view of Zhang et al. (US 2018/0139785A1), (hereinafter “Zhang”).
As per Claim 11, Ly discloses a terminal in a wireless communication system, the terminal comprising: 
a transceiver ([see, e.g., a receiver 710 and transmitter 730, [0079], and Fig. 7]); and at least one processor connected to the transceiver ([see, e.g., a processor connected with a receiver 710 and transmitter 730, [0079], and Fig. 7]), wherein the at least one processor is configured to control the transceiver to:
 receive, from a base station, system information for indicating a waveform of an uplink message ([see, e.g., receive capability of the network access device may be received in system information., [0008], provisional [0006], and Fig. 1]); 
transmit, to the base station, a random access preamble signal ([see, e.g., a transmitted message (Msg1) including a RACH preamble, [0064-0065, 0084], and Fig. 5]); 
receive, from the base station, a random access response ([see, e.g., a RACH response detected, [0064-0065], provisional [0084-0085], and Fig. 5]); and 
wherein the waveform comprises one of a cyclic prefix (CP)-orthogonal frequency division multiplexing (OFDM) waveform or a discrete Fourier transform (DFT)-spread (s)-OFDM waveform ([see, e.g., a UE 115 may transmit to a network access device 105 using a DFT-s-OFDM waveform or a CP-OFDM waveform, [0050], provisional [0069], and Fig. 1]), 

Ly doesn’t appear explicitly disclose: transmit, to the base station, the uplink message and a demodulation reference signal (DMRS) based on the waveform.
However, Zhang discloses transmit, to the base station, the uplink message and a demodulation reference signal (DMRS) based on the waveform ([see, e.g., the UE the first message (e.g., msg1) may include the Demodulation Reference Signal (DMRS) of the first message (e.g., msg1) may include the first waveform indication, [0059], and provisional [0054]]).  
  In view of the above, having the system of Ly and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ly as taught by Zhang. The motivation for doing so would have been to provide transmitting using one of many different waveforms results improve throughput and increase the amount of data being transferred (Zhang, ¶ [0008]).
As per Claim 1, is the method claim corresponding to the apparatus claim 11 that has been rejected above.  Applicant attention is directed to the rejection of claim 11.  Claim 1 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 11.
As per Claims 3, 8, 13, and 18, Ly further discloses wherein the system information includes random access channel (RACH) configuration for the random access preamble signal ([see, e.g., a response to detecting the RACH preamble transmitted at 530, [0065-0066], and Fig. 5]), 
wherein the random access response includes uplink grant for the uplink message, and wherein the waveform is cell-specifically determined ([see, e.g., in response to detecting the RACH preamble transmitted at 530, an uplink grant (e.g., a grant of transmission resources on a physical uplink shared channel (PUSCH)), [0066], and Fig. 5]).  
As per Claim 16, Ly discloses a base station in a wireless communication system ([see, e.g., an apparatus 905 for use in wireless communication, [00495], and Fig. 9]), the base station comprising: 
a transceiver ([see, e.g., a receiver 910 and transmitter 930, [0095], and Fig. 9]); and 
at least one processor connected to the transceiver ([see, e.g., a processor communicating with the receiver 910 and transmitter 930, [0095], and Fig. 9]), wherein the at least one processor is configured to control the transceiver to:
transmit, to a terminal, system information for indicating a waveform of an uplink message ([see, e.g., UEs receiving the system information include just a CP-OFDM waveform, [0062-0064], and Fig. 5]); 
receive, from the terminal, a random access preamble signal ([see, e.g., a transmitted message (Msg1) including a RACH preamble, [0062-0065], and Fig. 5]); 

wherein the waveform comprises one of a cyclic prefix (CP)-orthogonal frequency division multiplexing (OFDM) waveform and a discrete Fourier transform (DFT)-spread (s)-OFDM waveform ([see, e.g., receive a DFT-s-OFDM receive capability and a CP-OFDM waveform, [0072], and Fig. 5-6]), 
wherein the DFT-s OFDM waveform is indicated by DFT-s OFDM information included in the system information ([see, e.g., transmit the message at 630 in accordance with a predetermined uplink resource assignment (e.g., a CP-OFDM waveform resource assignment or a DFT-s -OFDM waveform assignment, [0072-0073], and Fig. 5-6]), and 
wherein the CP-OFDM waveform is indicated by an absence of the DFT-s OFDM information ([see, e.g., allow a network access device to support only a CP-OFDM waveform receive capability, [0006, 0077, 0091], and Fig. 5-6]).  
  Ly doesn’t appear explicitly disclose: receive, from the terminal, the uplink message and a demodulation reference signal (DMRS) based on the waveform.
However, Zhang discloses transmit, to the base station, the uplink message and a demodulation reference signal (DMRS) based on the waveform ([see, e.g., the UE the first message (e.g., msg1) may include the Demodulation Reference Signal (DMRS) of the first message (e.g., msg1) may include the first waveform indication, [0059], and provisional [0054]]).  
  In view of the above, having the system of Ly and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill 
 As per Claim 6, is the method claim corresponding to the apparatus claim 16 that has been rejected above.  Applicant attention is directed to the rejection of claim 16.  Claim 6 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 16.
As per Claims 21, 25, Ly further discloses wherein the uplink message is generated based on a DFT spreading if the information indicating the DFT- s OFDM waveform is present in the system information ([see, e.g., wherein the a UE 115 may transmit to a network access device 105 using different uplink waveforms, the uplink message (i.e., waveforms assignment) is generated based on a DFT spreading (i.e.,  a DFT-s-OFDM waveform), [0050], and Fig. 1]), and wherein the uplink message is generated without the DFT spreading if the information indicating the DFT-s OFDM waveform is absent in the system information ([see, e.g., a network access device to support only a CP-OFDM waveform receive capability, [0006, 0077], and Fig. 5-6]). 
As per Claims 23, 27,  Ly further discloses wherein the uplink message is generated based on a DFT spreading if the waveform is the DFT-s OFDM waveform ([see, e.g., the UE 515 may transmit the message at 530 in accordance with a predetermined uplink resource assignment (e.g., a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform assignment, [0065-0066], and Fig. 5]), and wherein the uplink message is generated without the DFT spreading if the 
 As per Claim 22, 24, 26, 28, Ly appears to be silent to the instant claim, however Zhang further discloses wherein the at least one demodulation reference signal is generated based on the waveform ([see, e.g., the waveform of the present message and the waveform for subsequent UL transmissions are indicated in the first message, the Demodulation Reference Signal (DMRS) of the first message [0058]]).
In view of the above, having the system of Ly and then given the well-established teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ly as taught by Zhang. The motivation for doing so would have been to provide transmitting using one of many different waveforms results improve throughput and increase the amount of data being transferred (Zhang, ¶ [0008]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BERHANU D BELETE/Examiner, Art Unit 2468/PARTH PATEL/                                      Primary Examiner, Art Unit 2468